     Case 4:19-cv-00401-CRW-SHL Document 63 Filed 07/23/21 Page 1 of 19




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF IOWA
                                 CENTRAL DIVISION

 JASON CARTER,

                       Plaintiff,


 MARK LUDWICK, Agent of Iowa
 Department of Criminal Investigation, in                      No. 4:19-cv-00401
 his individual capacity;

 MARION COUNTY, IOWA;
                                                         PLAINTIFF’S MOTION TO
 REED KIOUS, Marion County Deputy                    TEMPORARILY STAY PROCEEDINGS
 Sheriff, in his individual capacity; and

 BILLY GENE CARTER,

                       Defendants.


       COMES NOW Plaintiff Jason Carter, by and through undersigned counsel, and for his

Motion to Temporarily Stay Proceedings states:

       1.      On August 27, 2020, this Court entered an order dismissing all of Plaintiff’s claims.

       2.      On September 25, 2020, Plaintiff timely filed a notice of appeal.

       3.      From September 2020 through July 21, 2021, Plaintiff and Defendants filed written

briefs in support of their respective arguments on appeal with the Eighth Circuit Court of Appeals.

       4.      On July 21, 2021, the Eighth Circuit Court of Appeals entered an order affirming

this Court’s dismissal of Count III of Plaintiff’s Second Amended Petition, but reversing and

remanding the remaining claims to this Court.

       5.      There is some dispute between the parties as to what the Eighth Circuit intended by

the language used in its order remanding those surviving counts to this Court.

       6.      In its order, the Eighth Circuit affirmed dismissal of Count III of the Second

                                                 1
      Case 4:19-cv-00401-CRW-SHL Document 63 Filed 07/23/21 Page 2 of 19




Amended Petition, “reverse[d] the dismissal of [Plaintiff’s] remaining claims, and remand[ed] the

district court to consider those claims in the first instance.” See Exhibit A at 2 (July 21, 2021

Ruling).

        7.      On July 23, 2021, Plaintiff filed a Petition for Limited Rehearing in the Eighth

Circuit. See Exhibit B (July 23, 2021 Petition for Rehearing). The basis for Plaintiff’s Petition for

Rehearing follows.

        8.      In their brief to the Eighth Circuit, Defendants encouraged the Eighth Circuit to

affirm this Court’s dismissal of all of Plaintiff’s claims on 12(b)(6) grounds as well as the Rooker-

Feldman Doctrine.

        9.      The Eighth Circuit clearly considered Defendants’ 12(b)(6) arguments for Count

III because it affirmed the dismissal of Count III by finding that Jason “did not allege a pattern of

unconstitutional conduct in claiming that the county failed to adequately train or supervise one of

its officers.” Exhibit A at 1-2.

        10.     It is Plaintiff’s position that the Eighth Circuit must have, therefore, also considered

Defendants’ 12(b)(6) arguments for the surviving counts, but dismissed those counts based on

Rooker-Feldman after having also considered Defendants’ 12(b)(6) arguments. The July 21, 2021

ruling, however, does not state whether the Eighth Circuit also considered Defendants’ 12(b)(6)

arguments in remanding the surviving counts.

        11.     Based on the July 21, 2021 ruling, Plaintiff believes that the remaining counts have

been remanded to this Court to move forward. Defendants, however, believe that the Eighth Circuit

reversed and remanded to this Court to consider the 12(b)(6) aspects of Defendants’ motion to

dismiss.

        12.     As stated to the Eighth Circuit in Plaintiff’s Petition for Limited Rehearing, the best



                                                   2
      Case 4:19-cv-00401-CRW-SHL Document 63 Filed 07/23/21 Page 3 of 19




and most efficient way for the parties to determine what the Eighth Circuit intended by its July 21,

2021 ruling is to ask the Eighth Circuit. Plaintiff has requested that the Eighth Circuit clarify

whether it remanded the surviving counts to this Court to move forward, past the motion to dismiss

stage, or whether it remanded the surviving counts to the district court for the district court to

consider the 12(b)(6) aspects of Defendants’ motion to dismiss.

       13.     Plaintiff requests that this Court stay proceedings until the Eighth Circuit has either

issued an order clarifying its July 21, 2021 order or an order stating it will not clarify its July 21,

2021 order.

       14.     It would be a waste of time and judicial resources to argue about what the Eighth

Circuit meant in front of this Court while the Eighth Circuit has before it a Petition asking the same

question. The Eighth Circuit is best positioned to state what it meant by its July 21, 2021 Order.

       WHEREFORE, Plaintiff respectfully requests that this Court stay proceedings until such

time as the Eighth Circuit has issued an order on Plaintiff’s Petition for Limited Rehearing.

                                               Respectfully submitted,

                                               /s/ Alison F. Kanne
                                               Alison F. Kanne       AT0013262
                                               WANDRO & ASSOCIATES, P.C.
                                               2501 Grand Ave. Suite B
                                               Des Moines, IA 50312
                                               Telephone: (515) 281-1475
                                               Facsimile: (515) 281-1474
                                               Email: akanne@2501grand.com

                                               /s/ Glen S. Downey
                                               Glen S. Downey        AT0012428
                                               LAW OFFICES OF GLEN S. DOWNEY
                                               5214 Ingersoll Ave.
                                               Des Moines, IA 50312
                                               Telephone: (412) 865-7110
                                               Facsimile: (515) 259-7599
                                               Email: glen@downey-law.net



                                                  3
     Case 4:19-cv-00401-CRW-SHL Document 63 Filed 07/23/21 Page 4 of 19




                                             /s/ Christine E. Branstad
                                             Christine E. Branstad AT0001125
                                             BRANSTAD & OLSON LAW OFFICES
                                             2501 Grand Ave. Suite A
                                             Des Moines, IA 50312
                                             Telephone: (515) 224-9595
                                             Facsimile: (515) 281-1474
                                             Email: Branstad@BranstadLaw.com

                                             ATTORNEYS FOR PLAINTIFF


                                    PROOF OF SERVICE

The undersigned certifies that the foregoing instrument was served upon the parties to this action
by serving a copy upon each of the attorneys of record on July 23, 2021 via CM/ECF.

                                                                           /s/ Alison F. Kanne




                                                4
       Case 4:19-cv-00401-CRW-SHL Document 63 Filed 07/23/21 Page 5 of 19

                              United States Court of Appeals
                                     For The Eighth Circuit
                                     Thomas F. Eagleton U.S. Courthouse
                                     111 South 10th Street, Room 24.329
                                   St. Louis, Missouri 63102
                                                                                VOICE (314) 244-2400
Michael E. Gans
                                                                                  FAX (314) 244-2780
 Clerk of Court
                                                                                www.ca8.uscourts.gov

                                                           July 21, 2021


Ms. Alison Florence Kanne
WANDRO & ASSOCIATES
Suite B
2501 Grand Avenue
Des Moines, IA 50312-0000

         RE: 20-3042 Jason Carter v. Mark Ludwick, et al

Dear Counsel:

       The court has issued an opinion in this case. Judgment has been entered in accordance
with the opinion. The opinion will be released to the public at 10:00 a.m. today. Please hold the
opinion in confidence until that time.

        Please review Federal Rules of Appellate Procedure and the Eighth Circuit Rules on post-
submission procedure to ensure that any contemplated filing is timely and in compliance with the
rules. Note particularly that petitions for rehearing and petitions for rehearing en banc must be
received in the clerk's office within 14 days of the date of the entry of judgment. Counsel-filed
petitions must be filed electronically in CM/ECF. Paper copies are not required. No grace period
for mailing is allowed, and the date of the postmark is irrelevant for pro-se-filed petitions. Any
petition for rehearing or petition for rehearing en banc which is not received within the 14 day
period for filing permitted by FRAP 40 may be denied as untimely.

                                                           Michael E. Gans
                                                           Clerk of Court

MVP

Enclosure(s)

cc:      Ms. Christine Ellen Branstad
         Mr. Clerk, U.S. District Court, Southern Iowa
         Mr. Glen S. Downey
         Mr. Benjamin R. Erickson
         Mr. David N. Fautsch
         Mr. Jason Palmer
         Mr. Jeffrey C. Peterzalek
         Ms. Tessa Margaret Register
         Mr. Mark E. Weinhardt
                                                                             EXHIBIT A
District Court/Agency Case Number(s): 4:19-cv-00401-CRW
      Appellate Case: 20-3042      Page: 1          Date Filed: 07/21/2021 Entry ID: 5056914
    Case 4:19-cv-00401-CRW-SHL Document 63 Filed 07/23/21 Page 6 of 19




                 United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 20-3042
                         ___________________________

                                     Jason Carter

                        lllllllllllllllllllllPlaintiff - Appellant

                                           v.

  Mark D. Ludwick, Agent of Iowa Department of Criminal Investigation, in his
 individual capacity; Marion County, Iowa; Reed Kious, Marion County Deputy
               Sheriff in his individual capacity; Billy Gene Carter

                       lllllllllllllllllllllDefendants - Appellees
                                        ____________

                    Appeal from United States District Court
                    for the Southern District of Iowa - Central
                                  ____________

                              Submitted: July 16, 2021
                                Filed: July 21, 2021
                                   [Unpublished]
                                   ____________

Before SHEPHERD, GRASZ, and STRAS, Circuit Judges.
                           ____________

PER CURIAM.

      Iowa resident Jason Carter appeals the district court’s dismissal, for lack of
subject matter jurisdiction, of his 42 U.S.C. § 1983 action. Upon careful review, we
conclude that the district court did not err in dismissing Count 3, as Carter did not




   Appellate Case: 20-3042     Page: 1     Date Filed: 07/21/2021 Entry ID: 5056914
     Case 4:19-cv-00401-CRW-SHL Document 63 Filed 07/23/21 Page 7 of 19




allege a pattern of unconstitutional conduct in claiming that the county failed to
adequately train or supervise one of its officers. See Connick v. Thompson, 563 U.S.
51, 62 (2011) (“A pattern of similar constitutional violations by untrained employees
is ‘ordinarily necessary’ to demonstrate deliberate indifference for purposes of failure
to train.” (citation omitted)); Fullington v. Pfizer, Inc., 720 F.3d 739, 747 (8th Cir.
2013) (“[W]e can ‘affirm the district court’s dismissal on any basis supported by the
record.’” (citation omitted)).

       We conclude, however, that the district court erred in finding that it lacked
subject matter jurisdiction over the remaining claims under the Rooker-Feldman
doctrine,1 as they did not arise from the state civil judgment. The Rooker-Feldman
doctrine precludes district courts from exercising jurisdiction over “cases brought by
state-court losers complaining of injuries caused by state-court judgments rendered
before the district court proceedings commenced and inviting district court review
and rejection of those judgments.” Exxon Mobil Corp. v. Saudi Basic Indus. Corp.,
544 U.S. 280, 284 (2005). Here, Counts 1, 4, and 6 arose from the criminal
investigation and prosecution of Carter, which culminated in his acquittal; and Counts
2 and 5—although they claimed defendants abused the discovery process in the civil
action—did not imply that any state court orders were invalid. See MSK EyEs, LTD
v. Wells Fargo Bank, Nat’l Ass’n, 546 F.3d 533, 539 (8th Cir. 2008) (recognizing that
this Court has “distinguished claims attacking the decision of a state court from those
attacking an adverse party’s actions in obtaining and enforcing that decision”); see
also McCormick v. Braverman, 451 F.3d 382, 392-94 (6th Cir. 2006)
(Rooker-Feldman bars claims alleging injury arising from state court judgment itself;
where plaintiff raised abuse-of-process and fraud claims arising from defendants’
actions, not state-court judgment itself, claims were independent and outside scope
of Rooker-Feldman).


      1
      Rooker v. Fid. Trust Co., 263 U.S. 413 (1923); D.C. Ct. of Appeals v.
Feldman, 460 U.S. 462 (1983).

                                          -2-



   Appellate Case: 20-3042     Page: 2    Date Filed: 07/21/2021 Entry ID: 5056914
    Case 4:19-cv-00401-CRW-SHL Document 63 Filed 07/23/21 Page 8 of 19




       Accordingly, we affirm the dismissal of Count 3, reverse the dismissal of
Carter’s remaining claims, and remand for the district court to consider those claims
in the first instance.
                       ______________________________




                                         -3-



   Appellate Case: 20-3042    Page: 3    Date Filed: 07/21/2021 Entry ID: 5056914
    Case 4:19-cv-00401-CRW-SHL Document 63 Filed 07/23/21 Page 9 of 19




                                     No. 20-3042

            IN THE UNITED STATES COURT OF APPEALS
                    FOR THE EIGHTH CIRCUIT

                            ----------------◆----------------

                                    Jason Carter,
                                 Plaintiff-Appellant,

                                           v.

                              Mark D. Ludwick, et al.,
                              Defendants-Appellees.

                            ----------------◆----------------

         APPEAL FROM THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF IOWA
           No. 4-19-CV-401-CRW-CFB, Hon. Charles L. Wolle

                            ----------------◆----------------

                 PETITION FOR LIMITED PANEL REHEARING

                            ----------------◆----------------

Alison F. Kanne                  Christine E. Branstad          Glen S. Downey
WANDRO & ASSOCIATES, P.C.        Nathan A. Olson                LAW OFFICES OF
2501 Grand Ave. Suite B          BRANSTAD & OLSON               GLEN S. DOWNEY
Des Moines, IA 50312             2501 Grand Ave. Suite A        5214 Ingersoll Ave.
(515) 281-1475                   Des Moines, IA 50312           Des Moines, IA50312
Akanne@2501grand.com             (515) 224-9595                 (412) 865-7110
                                 Branstad@BranstadLaw.com       glen@downey-law.net
                                 Olson@BranstadLaw.com




                                           1
                                                       EXHIBIT B

  Appellate Case: 20-3042     Page: 1      Date Filed: 07/23/2021 Entry ID: 5058160
   Case 4:19-cv-00401-CRW-SHL Document 63 Filed 07/23/21 Page 10 of 19




                            TABLE OF CONTENTS

TABLE OF CONTENTS…………………………………………………………..2

TABLE OF AUTHORITIES ………………………………………………………3

JURISDICTIONAL STATEMENT………………………………………………..4

STATEMENT OF ISSUE PRESENTED FOR REVIEW ………………………...5

STATEMENT OF THE CASE…………………………………………………….6

PETITION FOR LIMITED REHEARING………………………………………...7




                                      2


  Appellate Case: 20-3042   Page: 2   Date Filed: 07/23/2021 Entry ID: 5058160
    Case 4:19-cv-00401-CRW-SHL Document 63 Filed 07/23/21 Page 11 of 19




                         TABLE OF AUTHORITIES

Statutes

28 U.S.C. 1294(1)…………………………………………………………………..4

28 U.S.C. § 1331…………………………………………………………………...4

28 U.S.C. § 1343…………………………………………………………………...4

28 U.S.C. § 1367…………………………………………………………………...4

Rules of Procedure

Federal Rule of Appellate Procedure 40 ………………………………………...4, 7

Federal Rule of Civil Procedure 12(b)(6)……………………………………..5, 7, 8




                                       3


   Appellate Case: 20-3042   Page: 3   Date Filed: 07/23/2021 Entry ID: 5058160
    Case 4:19-cv-00401-CRW-SHL Document 63 Filed 07/23/21 Page 12 of 19




                       JURISDICTIONAL STATEMENT

       The district court has original jurisdiction over this case under the Fourth and

Fourteenth Amendments to the United States Constitution, 28 U.S.C. § 1331 (federal

question), 28 U.S.C. § 1343 (civil rights), and 28 U.S.C. § 1367 (supplemental

jurisdiction).

       This Court has appellate jurisdiction under 28 U.S.C. § 1294(1). Jason Carter

timely filed a notice of appeal on September 25, 2020, from an August 27, 2020 final

order of the district court granting Defendants’ motion to dismiss Plaintiff’s Second

Amended Petition. Each issue addressed in the appeal was presented to the lower

court and a ruling was made by the court on these issues.

       This Court entered an order dated July 21, 2021 regarding the appeal. Plaintiff

respectfully requests clarification from this Court on certain aspects of the July 21,

2021 order. This Court has jurisdiction to consider a rehearing pursuant to Federal

Rule of Appellate Procedure 40.




                                           4


   Appellate Case: 20-3042     Page: 4    Date Filed: 07/23/2021 Entry ID: 5058160
    Case 4:19-cv-00401-CRW-SHL Document 63 Filed 07/23/21 Page 13 of 19




           STATEMENT OF ISSUE PRESENTED FOR REVIEW

      Plaintiff Jason Carter requests that this Court clarify its July 21, 2021 order

and direct the parties as to whether its intent was to remand the remaining counts to

the district court to move forward, or to remand the remaining counts to the district

court to consider the Federal Rule of Civil Procedure 12(b)(6) aspects of Defendants’

motion to dismiss.




                                          5


   Appellate Case: 20-3042    Page: 5    Date Filed: 07/23/2021 Entry ID: 5058160
    Case 4:19-cv-00401-CRW-SHL Document 63 Filed 07/23/21 Page 14 of 19




                           STATEMENT OF THE CASE

      Plaintiff Jason Carter appealed the district court’s dismissal of all of his counts

asserted in his Second Amended Petition. After briefing, this Court entered an order

affirming the dismissal of Count III on different grounds, i.e., failure to state a claim,

and reversing the dismissal of the remaining counts. Due to disagreement between

the parties, Jason requests that this Court clarify its July 21, 2021 order.




                                            6


   Appellate Case: 20-3042      Page: 6    Date Filed: 07/23/2021 Entry ID: 5058160
    Case 4:19-cv-00401-CRW-SHL Document 63 Filed 07/23/21 Page 15 of 19




               PETITION FOR LIMITED PANEL REHEARING

       Pursuant to Federal Rule of Appellate Procedure 40, Jason Carter requests this

Court to grant limited panel rehearing.

       On July 21, 2021, this Court entered its ruling and judgment on Jason Carter’s

appeal. In its order, the Court affirmed dismissal of Count III of Jason’s Petition,

“reverse[d] the dismissal of Carter’s remaining claims, and remand[ed] the district

court to consider those claims in the first instance.” 7/21/21 Ruling at 2. Jason Carter

respectfully requests clarification from this Court on what it intended by stating that

the remaining claims were to be remanded to the district court to be considered “in

the first instance.”

       In their brief, Defendants encouraged this Court to affirm the district court’s

dismissal of all of Jason’s claims on Federal Rule of Civil Procedure 12(b)(6)

grounds as well as the Rooker-Feldman Doctrine. See, e.g., Mark Ludwick Brief,

filed 02/22/2021, at 15 (“To the extent this Court disagrees that some or all of the

claims should not be dismissed for lack of subject matter jurisdiction, dismissal is

nevertheless appropriate because the record demonstrates none of Plaintiff’s claims

against Defendant Ludwick are viable.”). This Court clearly considered Defendants’

12(b)(6) arguments for Count III because it affirmed the dismissal of Count III on

different grounds by finding that Jason “did not allege a pattern of unconstitutional

conduct in claiming that the county failed to adequately train or supervise one of its


                                           7


   Appellate Case: 20-3042     Page: 7    Date Filed: 07/23/2021 Entry ID: 5058160
    Case 4:19-cv-00401-CRW-SHL Document 63 Filed 07/23/21 Page 16 of 19




officers.” 7/21/21 Ruling at 1-2.

         Jason believes that this Court must have, therefore, also considered

Defendants’ 12(b)(6) arguments for the surviving counts, but reversed the dismissal

of those counts based on Rooker-Feldman. The affirmation of dismissal of Count III

on 12(b)(6) grounds implies this Court refused to affirm dismissal of the remaining

counts on 12(b)(6) grounds because the record for doing so was part of the record

for this appeal. The July 21, 2021 ruling, however, does not state whether this Court

also considered Defendants’ 12(b)(6) arguments in ruling on the surviving counts.

         Based on the July 21, 2021 ruling, Jason believes that the remaining counts

have been remanded to the district court to move forward. Defendants, however,

believe that this Court reversed and remanded to the district court to consider the

12(b)(6) aspects of Defendants’ motion to dismiss.

         The most efficient way for the parties to determine what this Court intended

by its July 21, 2021 ruling is to ask this Court. Jason Carter respectfully requests that

this Court clarify whether it remanded the surviving counts to the district court to

move forward, past the motion to dismiss stage, or whether it remanded the surviving

counts to the district court for the district court to consider the 12(b)(6) aspects of

Defendants’ motion to dismiss.

         Jason Carter does not request oral argument or additional briefing on this

issue.


                                           8


   Appellate Case: 20-3042      Page: 8    Date Filed: 07/23/2021 Entry ID: 5058160
 Case 4:19-cv-00401-CRW-SHL Document 63 Filed 07/23/21 Page 17 of 19




                                    Respectfully submitted,

                                    /s/ Alison F. Kanne
                                    Alison F. Kanne AT0013262
                                    WANDRO & ASSOCIATES, P.C.
                                    2501 Grand Ave. Suite B
                                    Des Moines, IA 50312
                                    Telephone: (515) 281-1475
                                    Facsimile: (515) 281-1474
                                    Email: akanne@2501grand.com

                                    /s/ Nathan A. Olson
                                    Christine E. Branstad   AT0001125
                                    Nathan A. Olson         AT0011403
                                    BRANSTAD & OLSON LAW OFFICES
                                    2501 Grand Ave. Suite A
                                    Des Moines, IA 50312
                                    Telephone: (515) 224-9595
                                    Facsimile: (515) 281-1474
                                    Email: Branstad@BranstadLaw.com
                                           Olson@BranstadLaw.com

                                    /s/ Glen S. Downey
                                    Glen S. Downey AT0012428
                                    LAW OFFICES OF GLEN S. DOWNEY
                                    5214 Ingersoll Avenue
                                    Des Moines, IA 50312
                                    Telephone: (412) 865-7110
                                    Facsimile: (515) 259-7599
                                    Email: glen@downey-law.net
                                    ATTORNEYS FOR APPELLANT




                                      9


Appellate Case: 20-3042   Page: 9     Date Filed: 07/23/2021 Entry ID: 5058160
    Case 4:19-cv-00401-CRW-SHL Document 63 Filed 07/23/21 Page 18 of 19




           CERTIFICATE OF COMPLIANCE WITH RULE 32(a)


      1.    This brief complies with the type-volume limitation of Fed. R. App. P.

32(a)(7)(A) because it does not exceed 15 pages, and it also complies with Fed. R.

App. P. 32(a)(7)(B) because the brief contains 750 words, excluding the parts of the

brief exempted by Fed. R. App. P. 32(a)(7)(B)(iii).

      2.    This brief complies with the typeface requirements of Fed. R. App.

32(a)(5) and the type style requirements of Fed. R. App. P. 32(a)(6) because this

brief was prepared in a proportionally spaced typeface using Microsoft Office Word

using 14-point Times New Roman.

      3.    The brief was scanned for viruses and it is virus free.

Dated: July 23, 2021
                                                                 /s/ Alison Kanne




                                        10


  Appellate Case: 20-3042    Page: 10    Date Filed: 07/23/2021 Entry ID: 5058160
    Case 4:19-cv-00401-CRW-SHL Document 63 Filed 07/23/21 Page 19 of 19




                         CERTIFICATE OF SERVICE


      I certify on July 23, 2021, I electronically filed this petition for limited

rehearing with the Clerk of the Court for the United States Court of Appeals for the

Eighth Circuit by using the CM/ECF system. Participants in the case who are

registered CM/ECF users will be served by the CM/ECF system.

                                                                /s/ Dani Pigman




                                        11


  Appellate Case: 20-3042    Page: 11    Date Filed: 07/23/2021 Entry ID: 5058160
